IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 30, 2008
                                No. 06-51512
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

NITEROI DAVIS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 1:06-CR-124-ALL


Before REAVLEY, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Niteroi Davis presents
arguments that are foreclosed by United States v. Daugherty, 264 F.3d 513, 518
(5th Cir. 2001), and United States v. Rawls, 85 F.3d 240, 242-44 (5th Cir. 1996),
which rejected Commerce Clause challenges to the felon-in-possession-of-a-
firearm statute, 18 U.S.C. § 922(g). See United States v. Guidry, 406 F.3d 314,




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-51512

318-19 (5th Cir. 2005). The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.




                                   2